783 N.W.2d 350 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Marvin Scott HORN, Defendant-Appellant.
Docket No. 140434. COA No. 294908.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the December 23, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for the appointment of counsel and the motion to withdraw the order to remit prisoner funds are DENIED.